Citation Nr: 1645843	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  91-51 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 (as in effect prior to October 1, 1997) for left knee disability, claimed as due to VA treatment from August 1986 through October 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served a total period of two years, two months, and twenty days on active duty between August 1967 and October 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 1991 (section 1151) rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO) and a January 2010 (service connection) rating decision of the St. Petersburg, Florida, RO; the Veteran's claims file is now in the jurisdiction of the St. Petersburg RO.  

In July 2010, both matters were remanded by an Acting Veterans Law Judge (VLJ) for additional development.  The 1151 matter was again before the Board in May 2012, February 2013, May 2014, and September 2015, when it was remanded by other VLJs for additional development.  Both matters have now been reassigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran perfected his appeal of the section 1551 matter in December 1991, but that it was not certified to the Board until May 2010.  While the Board regrets the additional delay inherent in this remand, comprehensive review of the record reveals that medical evidence critical to the resolution of these matters has been identified, but not associated with the record.

Specifically, a September 1986 VA treatment record notes a prior history of left knee arthritis, with an acute episode successfully treated in November 1985, nearly one year prior to the treatment at issue in the 1151 claim.  Records of that treatment have not been associated with the claims file.  The first record of left knee disability (as distinct from generalized joint pain associated with a postservice event) is an August 1986 complaint of left knee swelling.  However, the claims file contains records of regular VA treatment for psychiatric disability throughout 1985 (obtained pursuant to a service connection claim for that disability), which suggests that the November 1985 treatment for left knee disability may have been provided through a VA facility.  

This evidence is critical to resolving both claims.  With respect to the section 1151 claim, evidence of left knee disability prior to August 1986 is relevant to the determination as to whether the treatment provided from that point was appropriate, based on the history of left knee dysfunction.  As regards the service connection claim, the negative nexus opinions have been premised, in part, on findings that the current disability (degenerative joint disease) did not manifest until after the October 1987 knee surgery, and the claimed 1985 treatment for arthritis suggests that such opinions were based on an inaccurate factual predicate.  (See, e.g., June 2012 VA examination report (stating that "Veteran has no left knee disability that preexisted prior to October 1987 surgery") and May 2013 VA examination report (premised on finding that there was no documentation of knee disability until treatment (for tendonitis/meniscus tear) in 1986)).  Notably, VA treatment records are constructively of record.  Remand is required to ensure that the medical record is complete.

Additionally, the VA examination reports obtained to date do not fully answer all medical questions raised by the record or are based on an inaccurate factual predicate.  As regards the service connection claim, the prior medical opinions are premised, in part, on a lack of treatment in service between the alleged in-service event (which the Veteran asserts took place in April or May of 1968, see May 2007 claim, but the Board notes that he served in Vietnam between August 1968 and January 1969) and separation from service in October 1974.  However, the record reflects that the Veteran was absent without leave (AWOL) for several years prior to separation under a clemency program; it would not be expected that his STRs would reflect any relevant complaints of left knee disability during that time he was AWOL.  Additionally, because the Veteran's DD Form 214 reflects that he served in combat (e.g., CIB is listed under decorations) and he has alleged that the injury occurred while under enemy fire (see, e.g., May 2007 claim), he is, by law, entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  As regards the 1151 claim, as previously noted, the examinations of record have been premised on a finding that DJD did not exist prior to the October 1987 surgery, and thus was not caused or aggravated by treatment provided prior to that point.  However, such findings did not address the report on September 1986 VA treatment that the Veteran was treated for "arthritis" in the left knee in November 1985.  Consequently, remand is required for another VA medical examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for left knee disability, to specifically include any treatment provided in November 1985, and to provide authorizations for VA to secure records of any such private treatment.  Obtain for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified, to specifically include any records of VA treatment in 1985 and 1986.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the above development has been completed, arrange for examination of the Veteran by an orthopedic surgeon to ascertain the nature and likely cause of his left knee disability/disabilities and, in particular, whether any were caused or aggravated by his military service or by VA treatment provided (or withheld) in 1986 and 1987.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each left knee disability found or shown by the record at any point from November 1985 to the present.

(b)  Is there clear and convincing evidence that the Veteran does not have (and has not had during the pendency of this appeal) a left knee disability due to any combat experiences during service?  The examiner is advised that the Veteran is competent to report injury during active service.  The examiner is asked to comment, from a medical perspective, on any conflicting evidence of record regarding the cause of the Veteran's left knee disability.  (See, e.g., September 1986 VA treatment record (noting November 1985 treatment for arthritis and denying any precipitating injury); October 1986 VA treatment record (noting injury in bike accident 4 months prior); September 1987 VA treatment record (noting twisted knee in November 1985 and 1 year of painful knee following injury jumping in and out of jeep at work); October 1987 VA treatment record (noting pain and swelling after on-the-job injury); May 2007 claim (asserting injury jumping from a helicopter); and September 2010 statement (asserting several days of swelling after the in-service injury with spontaneous recurrence in 1986)). 

(c)  Is it at least as likely as not (defined as a 50% or greater probability) that the Veteran has (or during the pendency of this appeal has had) any left knee disability due to any non-combat incident of active service?  The examiner is advised that the Veteran was AWOL for an extended period of time prior to his separation from service in 1974; consequently, the absence of pertinent STRs during that time is not determinative.

(d)  With respect to all left leg disability/disabilities found or shown at any time during the period at issue, please opine whether it is at least as likely as not (defined as a 50% or greater probability) that such was either caused or aggravated beyond the natural progression by (increased in severity due to) treatment provided by VA in 1986 and 1987 (i.e., prior to and after an October 1987 surgical procedure)?  The examiner must specifically comment on the Veteran's assertion that he has additional disability due to VA's failure to properly diagnose his left knee disability in a timely fashion, resulting in delay of necessary surgical treatment, or as a result of VA's failure to provide appropriate postsurgical care, to include appropriate care instruction or physical therapy.  In so doing, the examiner is asked to comment on the September 1986 record noting November 1985 treatment for arthritis, any relevant records added to the claims file pursuant to the development ordered above, and the December 2015 VA medical opinion (that conservative treatment was appropriate given the diagnostic tools available at the time treatment was provided.)  (The examiner is advised that the Veteran's prior assertions that he was not advised to stay off his knee prior to surgery are contradicted by the medical record, showing noncompliance with such instruction, and a September 2013 statement, in which the Veteran acknowledges that bed rest was recommended.)

(e)  If any left leg disability is determined to be unrelated to service or to VA treatment provided in 1986/1987, please identify the causal factor(s) considered more likely.

In responding to the above questions, the examiner should comment on all prior opinions of record, expressing agreement or disagreement with each.  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




